Case 2:13-cv-00193 Document 1176_ Filed on 07/23/19 in TXSD Pageyhid Sates courts

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

 

 

 

 

 

 

A

Samuel Sosa

1603436

3614 Bill Price Rd

Del Valle, TX US 78617

Southern District of Texas
FILED

JUL 22 2019

David J. Bradley, Clerk of Court

CLERK OF COURT
P.O. BOX 61010
HOUSTON, TEXAS 77208
http://www.txs.uscourts.gov

 

Date: Friday, July 12, 2019
Case Number: 2:13-cv-00193
Document Number: 1173 (1 page)
Notice Number: 20190712-140

Notice: The attached order has been entered.

 
 

 

Case 2:13-cv-00193 Document 1176 . Filed on 07/23/19 in TXSD_ Page 2 of 2

 

 

 

 

 

 

 

 

 

 

er PE Ee ae ee
R39

CLERK x eres U.S. POSTAGE }> PITNEY BOWES
NITED STATES DISTRICT COURT Fd pantie a
SOUTHERN DISTRICT OF TEXAS United States Courts pect ns Ge CD LD .
POST OFFICE BOX 61010 Southern District of Texas nae ies Fe _ ZIP 77002 . 4
_ FILED Peieraecme 2077002 $ QYO0.50.- |
HOUSTON, TEXAS 77208 allreae naa 174818 AW 15 90497
- OFFICIAL BUSINESS JUL 22 2019

k of Court
David J, Bradley, Clerk 0 e& |
<076,8 ave a?
ye jae 9
PL OOM) OPPS on™ wh
@Q <9? wor ow Nm awe
- — Se Lyre ie co
\ Ae We
. _ oo. WMD eH
NEALE 787 DE L @887 /20/19 |
RETURN TO SENDER |
REFUSED

- UNABLE TO FORWARD |

_ wae BC: 772GR11919 *17RR-B3HG96-15-46 |

wen om “. : 1 Y "1 3

fod j 1

ae oe see
